Citation Nr: 0415822	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to May 
1945.  He died in August 2002 at the age of 78.  The 
appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim for service 
connection for the cause of the veteran's death and has 
notified her of the information and evidence necessary to 
substantiate her claim.

2.  The veteran died in August 2002.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as congestive heart failure due to 
atherosclerotic heart disease.  There were no other 
conditions listed as contributing to death.

3.  At the time of the veteran's death, service connection 
had been established only for anxiety neurosis, rated at 10 
percent disabling. 

4.  The disorders that resulted in the veteran's death, to 
include congestive heart failure and atherosclerotic heart 
disease, had their onset long after service and are unrelated 
to the veteran's military service or any incident thereof.

5.  The veteran's service-connected anxiety neurosis did not 
cause his death or contribute materially or substantially to 
the cause of death.


CONCLUSIONS OF LAW

1.  Neither congestive heart failure nor atherosclerotic 
heart disease was incurred in or aggravated by active 
service, and atherosclerotic heart disease may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1337, 5103(a), 5103A (West 2002); 
38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003). 

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 
5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant disputes, in essence, that the veteran's only 
service-connected disability was anxiety neurosis.  She 
maintains that he should have been service-connected for 
congestive heart failure, which ultimately caused his death.  
At the time of his death, his nonservice-connected 
disabilities included status/post hemorrhoidectomy and 
dermatophytosis of the hands and feet.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Continuity of 
symptomatology is required where the condition noted during 
service (or in the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for cardiovascular disease may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2003).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of heart disease.  In 
a March 1945 physical examination report undertaken for 
discharge, his heart was reported as normal.  An X-ray report 
reflects that his heart and lung fields were negative.  In 
addition, there is no indication of any in-service history of 
heart disease or complaints.

Post service medical records show no complaints or treatment 
related to heart disease for many years after service.  A 
February 1946 chest X-ray related no evidence of heart or 
lung pathology.  Medical records show treatment for an 
anxiety disorder through the late 1940s.  In the late 1950s, 
the veteran filed a claim for dental trauma, which was denied 
as not timely.  There is no other medical evidence associated 
with the claims file for many years.  

In early 2001, the veteran filed a claim for pension 
benefits.  In support of his claim, he submitted medical 
evidence reflecting that he was on a variety of medications.  
The evidence suggested that he had had a stroke apparently in 
2000 and had also been hospitalized with a broken arm.  
Social Security Administration (SSA) records indicate that he 
had been disabled since 1987, but the reason for his 
disability is not apparent.  By decision dated in August 
2001, pension was granted on the basis that the veteran was 
unable to work due to a stroke.  There was no mention made of 
heart disease or congestive heart failure. 

In a May 2002 letter from a private treating physician, the 
veteran was reported to be a patient in a hospice facility.  
The physician indicated that hospice care was for patients 
with a terminal diagnosis and less than six months to live.  
In August 2002, the veteran died.  The cause of death is 
listed as congestive heart failure due to atherosclerotic 
heart disease.  In September 2002, the appellant filed the 
current claim, which was denied by rating decision dated in 
February 2003.  

First, the Board will consider whether the veteran's already 
service-connected disability (in this case anxiety neurosis) 
caused or contributed substantially or materially to cause 
death.  In finding that it did not, the Board places 
significant probative value on the absence of a medical 
relationship between a service-connected anxiety disorder and 
the causes of the veteran's death.  Importantly, the causes 
of death listed on the Certificate of Death make no mention 
of a psychiatric disorder of any kind.  In addition, except 
for the appellant's unsubstantiated assertions, no physician 
has ever established a causal relationship between the 
veteran's anxiety and heart disease.  Further, there is no 
indication that he had received on-going treatment for an 
anxiety disorder prior to his death.  Therefore, the Board 
finds the record does not support a finding that an anxiety 
disorder was related to his ultimate demise.

Next, the Board will consider the question of whether the 
conditions which caused his death - identified as congestive 
heart failure and atherosclerotic heart disease - were 
incurred in or aggravated by military service.  A review of 
the relevant clinical evidence of record, including the 
service medical records, does not contain any evidence which 
would lead to a conclusion that service connection for 
congestive heart failure or atherosclerotic heart disease is 
warranted.  In this regard, the service medical records do 
not contain findings indicative of heart disease of any kind.  

Further, there is no evidence of heart disease for many years 
after service separation.  In viewing the evidence most 
favorable to the veteran and assuming that he was disabled 
due to heart disease as early as 1987 (the effective date of 
SSA benefits), there is no evidence to establish a 
relationship between military service in the 1940s and heart 
disease first identified many years later.  Since heart 
disease was not noted in service or until many years 
thereafter, there is no possibility of showing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) ("where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic. . . [,] then a showing 
of continuity after discharge is required to support the 
claim").

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the causes of the 
veteran's death - congestive heart failure and 
atherosclerotic heart disease - to active military service, 
despite the appellant's contentions to the contrary.  The 
mere contentions of the appellant as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate the veteran's conditions with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

Further, the appellant's lay hypothesizing as to matters 
requiring medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, cannot support her claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The appellant has offered no 
medical evidence in support of her contentions.  Accordingly, 
as there is no "independent" objective medical evidence of 
record to support the appellant's contention, the Board finds 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death must be denied.  

In denying the appellant's claim, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  
The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to this claim.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In October 2002, the RO notified the appellant about her 
rights under the VCAA and informed her of what evidence she 
needed to submit in support of her claim.  She was told what 
evidence had been considered, where to send the evidence, and 
that VA would help her obtain evidence.  In May 2003, the RO 
provided her with a Statement of the Case which set forth all 
pertinent regulations, and also included the new duty to 
assist provisions of 38 C.F.R. § 3.159.  The RO explained 
that the evidence which favored the appellant's claim was 
essentially comprised of her statements but as a lay person 
she was not competent to render medical opinions and that 
this favorable evidence was outweighed by the medical 
evidence which failed to show any link between the veteran's 
service or his service-connected anxiety neurosis and the 
heart disease resulting in death.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  As noted above, she was informed of 
her due process rights by letter dated in September 2002 and 
was provided with the provisions of the new law in a May 2003 
Statement of the Case.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



